         Case 1:18-cv-02226-ABJ Document 5 Filed 10/03/18 Page 1 of 4



                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


JEFF MERKLEY
313 Hart Senate Office Building
120 Constitution Ave NE
Washington, DC 20510
                                     Plaintiff,       Case No. 18-cv-02226-ABJ

v.

DONALD J. TRUMP
1600 Pennsylvania Avenue NW
Washington DC 20500

MITCH MCCONNELL
317 Russell Senate Office Building
2 Constitution Avenue NE
Washington, DC 20510

CHARLES GRASSLEY
135 Hart Senate Office Building
120 Constitution Ave NE
Washington, DC 20510

WILLIAM BURCK
1300 I Street NW Suite 900
Washington DC 20005

JULIE ADAMS
312 United States Capitol
East Capitol St NE & First St SE
Washington, DC 20004

MICHAEL STENGER
151 United States Capitol
East Capitol St NE & First St SE
Washington, DC 20004

NATIONAL ARCHIVES AND RECORDS
ADMINISTRATION (as indispensable party
per Fed. R. Civ. P. 19)
700 Pennsylvania Ave NW
Washington, DC 20408

                                   Defendants.

                                                  1
Case 1:18-cv-02226-ABJ Document 5 Filed 10/03/18 Page 2 of 4
Case 1:18-cv-02226-ABJ Document 5 Filed 10/03/18 Page 3 of 4



                           members of the D.C. Bar while application for D.C.
                           Bar membership is pending. Pro hac vice motion to
                           be submitted.

                           Cyrus Mehri (D.C. Bar # 420970)
                           U.W. Clemon (D.C. Bar # AL0013)
                           Michael Lieder (D.C. Bar # 444273)
                           Joanna K. Wasik (D.C. Bar # 1027916)
                           MEHRI & SKALET, PLLC
                           1250 Conn. Ave., NW
                           Suite 300
                           Washington, DC 20036
                           (202) 822-5100
                           cmehri@findjustice.com




                              3
            Case 1:18-cv-02226-ABJ Document 5 Filed 10/03/18 Page 4 of 4




                                       CERTIFICATE OF SERVICE


        I hereby certify that Plaintiff’s Motion for Temporary Restraining Order and all attendant papers

(“Motion”) were filed via ECF   on   October 2.2018. Plaintiffs effectuated service of the Complaint in this

action (ECF I) via hand delivery on the U.S. Attorney for the District of Columbia as well as the Attorney

General of the United States on September 28, 2018. Plaintiffs also caused Defendants to be served with

the Complaint (ECF 1) via registered mail.

        Given that Counsel has not yet been identified, Plaintiff will endeavor to provide hand-delivery of

this motion to all Defendants for whom hand-delivery is feasible on October 3, 2018. Plaintiff will also

mail this motion by UPS express delivery to all Defendants as well as the U.S. Attorney for the District of

Columbia and the Attorney General of the United States on October 3, 2018.




                                                                       Cy us Mehri (D.C. Bar#420970)
                                                                            MERRI & SKALET. PLLC
                                                                                 1250 Conn. Ave., NW
                                                                                              Suite 300
                                                                               Washington, DC 20036
                                                                                        (202) 822-5100
                                                                              cmehri@findjustice.com




                                                      4
      Case 1:18-cv-02226-ABJ Document 5-1 Filed 10/03/18 Page 1 of 41




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA




JEFF MERKLEY,

            Plaintiff,
                                          No. 18-cv-2226 (ABJ)
            v.
                                          Electronically Filed
DONALD J. TRUMP et al.,
                                          Hon. Amy Berman Jackson
            Defendants.




                MEMORANDUM OF LAW IN SUPPORT OF
       PLAINTIFF’S MOTION FOR TEMPORARY RESTRAINING ORDER
  Case 1:18-cv-02226-ABJ Document 5-1 Filed 10/03/18 Page 2 of 41




                                              Table of Contents


INTRODUCTION ............................................................................................................... 1

FACTUAL BACKGROUND ............................................................................................. 2

          A.       Defendant Trump Instructed Members of the Judiciary Committee Not to

                    Request Documents Related to the Nominee’s Tenure as Staff Secretary for

                    President Bush ................................................................................................ 2

          B.       Defendant Trump Blocked Senators’ Access to Information Concerning the

                    Nominee’s Work as Associate Counsel to President Bush Through An

                    Overbroad, Unchecked Assertion of Executive Privilege and Through

                    Delegation of Document Review to a Private Non-Government Attorney

                    with Disabling Conflicts of Interest ............................................................... 5

          C.       Defendant Trump Made It Impossible for Senators to Share Important

                    Information with Staff, Experts, or the Public ............................................. 10

          D.       The Actions of the Defendants Have Harmed Senator Merkley................... 11

PROCECURAL BACKGROUND .................................................................................. 14

ARGUMENT ..................................................................................................................... 14

          A.       Plaintiffs are Likely to Succeed on the Merits ............................................. 15

                    1.     Executive Defendants’ Overreaching Prevents Senator Merkley From

                          Carrying Out His Advice and Consent Duties ...................................... 15

                          a.      The Advice and Consent Clause of the U.S. Constitution ............ 15

                          b.       Defendants’ Unprecedented Withholding of Documents
  Case 1:18-cv-02226-ABJ Document 5-1 Filed 10/03/18 Page 3 of 41




                          ............................................................................................................... 16

                          c.     Courts Regularly Adjudicate Disputes of Privilege and

                                 Confidentiality ............................................................................... 19

                   2.     Senator Merkley Has Standing ............................................................. 20

                          a.     Personal Injury .............................................................................. 21

                          b.     Institutional Injury under Coleman v. Miller ................................ 24

                          c.     Causation and Redressability ........................................................ 26

                   3.     This Case Presents a Justiciable Question Concerning the Separation of

                          Powers ................................................................................................... 27

      B.      Plaintiff Will Suffer Immediate, Irreparable Harm Absent Preliminary Relief . 29

      C.      The Balance of Equities and the Public Interest Support Preliminary Relief .... 31

CONCLUSION.................................................................................................................. 34
             Case 1:18-cv-02226-ABJ Document 5-1 Filed 10/03/18 Page 4 of 41




                                                          Table of Authorities

          Cases

Advance Am. Cash Advance Ctrs., Inc. v. FDIC, Civ. No. 14-953, 2017 U.S. Dist. LEXIS 27887,

   (D.D.C. 2017).............................................................................................................................. 29

Archdiocese of Washington v. Wash. Metro. Area Transit Auth., 281 F. Supp. 3d 88, (D.D.C.

   2017) ........................................................................................................................................... 15

Baker v. Carr, 369 U.S. 186, (1962) ............................................................................................... 27

Blumenthal v. Trump, Case No. 17-1154, 2018 U.S. Dist. LEXIS 167411, (D.D.C. 2018).... 23, 25

Campbell v. Clinton, 203 F.3d 19 (D.C. Cir. 2000) ........................................................................ 26

Coleman v. Miller, 307 U.S. 433 (1939) .............................................................................21, 24, 25

Comm. on Oversight v. Holder, 979 F. Supp. 2d 1, (D.D.C. 2013) ....................................19, 27, 28

Comm. on Oversight & Gov’t Reform v. Lynch, 156 F. Supp. 3d 101 (D.D.C. 2016) ..................... 2

Comm. on the Judiciary, U.S. House of Representatives v. Miers, 558 F. Supp. 2d 53, 107 (D.D.C.

   2008) ..................................................................................................................................... 18, 20

Cummings v. Murphy, Case No. 17-cv-02308, 2018 WL 3869132 (D.D.C. 2018) .................. 24, 25

Doe v. Mattis, 889 F.3d 745, (D.C. Cir 2018 .................................................................................. 31

Edmond v. United States, 520 U.S. 651, (1997) ............................................................................. 15

EPA v. Mink, 410 U.S. 73, (1973)................................................................................................... 33

I.N.S. v. Chadha, 462 U.S. 919, (1983) .......................................................................................... 16

In re Sealed Case, 121 F.3d 729, (D.C. Cir. 1997) ......................................................................... 19

Judicial Watch v. Dep’t of Justice, 365 F.3d 1108, (D.C. Cir. 2004) ............................................. 19

Kirwa v. United States DOD, 285 F. Supp. 3d 21, (D.D.C. 2017) ................................................. 31

League of Women Voters of the United States v Newby, 838 F 3d 1, (D.C. Cir. 2016).............. 1, 30
             Case 1:18-cv-02226-ABJ Document 5-1 Filed 10/03/18 Page 5 of 41




Loving v. United States, 517 U.S. 748, (1996)................................................................................ 16

Lujan v. Defenders of Wildlife, 504 U.S. 555, (1992)..................................................................... 20

Marbury v. Madison, 5 U.S. 137, (1803). ....................................................................................... 16

Marks v. Stinson, 19 F.3d 873, (3d Cir. 1994) ................................................................................ 31

Mills v. District of Columbia, 571 F.3d 1304, (D.C. Cir. 2009) ..................................................... 31

Murphy v. Dep’t of Army, 613 F.2d 1151, (D.C. Cir. 1979) ........................................................... 22

Nelson v. NASA, 530 F.3d 865, (9th Cir. 2008) .............................................................................. 31

Nixon v. Adm’r of Gen. Servs., 433 U.S. 425, (1977) ..................................................................... 19

Nixon v. United States, 506 U.S. 224 (1993) .................................................................................. 28

Morgan Stanley DW Inc. v. Rothe, 150 F. Supp. 2d 67, (D.D.C. 2001) ......................................... 15

Powell v. McCormack, 395 U.S. 486, (1969) ........................................................................... 21, 28

Raines v. Byrd, 521 U.S. 811, (1997) .....................................................................21, 23, 24, 25, 26

Senate Select Comm. on Presidential Campaign Activities v. Nixon, 498 F.2d 725, (D.C. Cir.

   1974) ........................................................................................................................................... 20

United States v. AT&T, 86 F.R.D. 603, (D.D.C. 1979)................................................................... 19

United States v. Nixon, 418 U.S. 683, (1974) ........................................................................... 19, 33

United States v. U.S. Coin & Currency, 401 U.S. 715, (1971) ....................................................... 34

Walker v. Cheney, 230 F. Supp. 2d 51, (D.D.C. 2002) ................................................................... 24

Washington Legal Found’n v. Dep’t of Justice, 691 F. Supp. 483, (D.D.C. 1988) ........................ 15
            Case 1:18-cv-02226-ABJ Document 5-1 Filed 10/03/18 Page 6 of 41




         Other Authorities

Charles Mathias, Jr. Advice and Consent: The Role of the United States Senate in the Judicial

  Selection Process, 54 U. CHI. L. REV. 200, 206-07 (1987) ........................................................... 1

James E. Gauch, The Intended Role of the Senate in Supreme Court Appointments, 56 U. Chi. L.

  Rev. 337, 348 (1989)................................................................................................................... 15

Steven Friedland, “Advice and Consent” in the Appointments Clause: From Another Historical

  Perspective, 65 Duke L.J. 173, 177-78, 190 (2015) ................................................................... 32

The Federalist Society, Advice in the Constitution’s Advice and Consent Clause: New Evidence

  From Contemporaneous Sources, (July 17, 2018),

  https://fedsoc.org/commentary/publications/advice-in-the-constitutions-advice-and-consent-

  clause-new-evidence-from-contemporaneous-sources ............................................................... 16

Todd Garvey, Presidential Claims of Executive Privilege: History, Law, Practice, and Recent

  Developments, Cong. Research Serv. (Dec. 15, 2014),

  https://fas.org/sgp/crs/secrecy/R42670.pdf ................................................................................... 9

U.S. Senate, “Filibuster Derails Supreme Court Appointment” (Oct. 1, 1968),

  https://www.senate.gov/artandhistory/history/minute/Filibuster_Derails_Supreme_Court_Appo

  intment.htm.) ............................................................................................................................... 12
         Case 1:18-cv-02226-ABJ Document 5-1 Filed 10/03/18 Page 7 of 41



                                       I. INTRODUCTION

               Article II, Section 2 of the United State Constitution states that the President

“shall nominate, and by the Advice and Consent of the Senate, shall appoint … Judges of the

Supreme Court.” The Senate’s paramount constitutional duty in the process of advice and

consent is to satisfy itself that the nominee is fully qualified by virtue of education, experience,

integrity and character to receive a lifetime appointment based upon the review of a complete

record. See Charles Mathias, Jr., Advice and Consent: The Role of the United States Senate in

the Judicial Selection Process, 54 U. Chi. L. Rev. 200, 206-07 (1987).

       President Donald Trump has nominated Brett Kavanaugh for lifetime appointment to the

U.S. Supreme Court. But the executive branch has prevented the U.S. Senate from fulfilling its

constitutional duties by completely denying it access to three years of the nominee’s

documentary record while he served in the White House for President George W. Bush, claiming

executive privilege to deny the Senate access to over 100,000 pages of documents from the other

two years, and restricting access to and use of over 140,000 pages of documents that were

produced by designating them as “committee confidential.”

       U.S. Senator Jeff Merkley has brought this action as a last resort to gain access to the

withheld and restricted documents, and now brings this motion for a temporary restraining order

to prevent irreparable harm to him personally and to the constitutional system of advice and

consent. See League of Women Voters of the United States v Newby, 838 F 3d 1, 9 (D.C. Cir.

2016) (in some situations, “there can be no do over and no redress”). He asks the Court to order

that (a) the President or persons working on his behalf produce expeditiously a log or similar

document adequately identifying the withheld documents and adequately describing the bases for

withholding those documents and (b) Senator Merkley and his representatives be given an
         Case 1:18-cv-02226-ABJ Document 5-1 Filed 10/03/18 Page 8 of 41



opportunity promptly to review and challenge the designations of documents marked as

“committee confidential.”

        As this court has noted in Committee on Oversight & Government Reform v. Lynch, 156

F. Supp. 3d 101 (D.D.C. 2016), courts may exercise jurisdiction in a dispute between the

Executive and Congress when “the case involved a discrete, narrow question of law” such as

“the scope and application of Executive privilege.” Id. at 103-04. Much like Committee on

Oversight and other disputes over production of documents, this Court can remedy this

constitutional violation by instituting expedited procedures for determinations to be made about

the propriety of the Executive’s withholding and privilege designation of documents, and to the

extent the Executive acted improperly, to order production of the documents necessary for

Senators to fulfill their constitutional duties.

                                 II. FACTUAL BACKGROUND

A.      Defendant Trump Instructed Members of the Judiciary Committee Not to Request
        Documents Related to the Nominee’s Tenure as Staff Secretary for President Bush1

        President Donald Trump nominated Judge Kavanaugh on July 9, 2018 to be an Associate

Justice on the Supreme Court. Before his nomination, he had served five years in the

administration of President George W. Bush (from 2001 to 2003 as Associate Counsel and

Senior Associate Counsel to the President and then from July 2003 until May 2006 as Staff

Secretary to the President) and twelve years between 2006 and 2018 as a judge on the D.C.




1
       Notwithstanding the relevance and probative value of these documents, Plaintiff does not
seek any relief in this TRO motion for the denial of access to any documents from the years in
which the nominee served as President George W. Bush’s Staff Secretary. The information is
included in this fact section to demonstrate the pattern of denying access to relevant records.

                                                   2
         Case 1:18-cv-02226-ABJ Document 5-1 Filed 10/03/18 Page 9 of 41



Circuit Court of Appeals. Brett M. Kavanaugh Professional Biography, available at

https://www.cadc.uscourts.gov/internet/home.nsf/Content/VL+-+Judges+-+BMK.

       On July 19, 2018, members of the Senate Judiciary Committee met to discuss

preparations for the confirmation hearing. During that meeting, Senator John Cornyn, a senior

member of the Judiciary Committee, agreed that the production of documents the nominee had

“generated . . . authored . . . or contributed to” during his tenure as White House Staff Secretary

should be produced to the Committee. He stated that production of the Staff Secretary period

documents “just seems to be common sense.” Letter from Senator Patrick Leahy to White House

Counsel Don McGahn (Aug. 17, 2018), available at

https://www.leahy.senate.gov/imo/media/doc/081718LeahyToMcGahnLetter.pdf. That

characterization, according to Senator Leahy, a longtime member of the Judiciary Committee,

was consistent with the Committee’s “longstanding, bipartisan expectation . . . that any materials

produced while a nominee was a public servant that could shed light on his or her views,

thinking, or temperament, that are not privileged, should be subject to public scrutiny and

carefully considered by the Senate prior to confirmation.” Id.

       That expectation lasted for five days, when on July 24, 2018, Mr. McGahn summoned

several members of the Judiciary Committee to the White House. Immediately following that

meeting, Senator Cornyn spoke with the press. According to Senator Cornyn, Mr. McGahn

described “what a ‘reasonable, relevant document production would look like.’” Seung Min

Kim, White House counsel huddles with Senate Republicans on dispute over documents from

Supreme Court nominee, The Washington Post (July 24, 2018), available at

https://www.washingtonpost.com/powerpost/white-house-counsel-huddles-with-senate-

republicans-on-dispute-over-documents-from-supreme-court-nominee/2018/07/24/f7e7ea0a-



                                                 3
        Case 1:18-cv-02226-ABJ Document 5-1 Filed 10/03/18 Page 10 of 41



8f57-11e8-bcd5-9d911c784c38_story.html?utm_term=.e618b0b2a65e.2 Senator Cornyn added

that documents from the nominee’s time in the White House Counsel’s Office were “fair game”

but that documents from his service as Staff Secretary were not. Id. Senator Patrick Leahy

described it as “probably one of the fastest U-turns I’ve seen outside of a racetrack.” Abruptly

after the meeting with Mr. McGahn, “Republicans who thought it was great to have these

records” now maintained that “all of Judge Kavanaugh’s staff secretary records were off-limits.

Even those that he authored.” Taylor Dobbs, Leahy Meets With Kavanaugh, Says Republicans

Are Botching Review, Seven Days (Aug. 21, 2018), available at

https://www.sevendaysvt.com/OffMessage/archives/2018/08/21/leahy-meets-with-kavanaugh-

says-republicans-are-botching-review.

       Three days after the White House meeting, on July 27, 2018, Senator Charles Grassley,

the Chair of the Judiciary Committee and a Defendant in this lawsuit, complied with the

executive’s instructions to limit the scope of the request. He excluded documents from the

nominee’s time as White House Staff Secretary in his records request to the George W. Bush

Presidential Library. (Letter from Charles Grassley to Patrick Mordente dated July 27, 2018,

available at https://www.archives.gov/files/foia/07.27.2018-grassley-to-bush-library-re-

kavanaugh.pdf)




2
       The decision of whether to grant preliminary relief is often based on “procedures that are
less complete than a trial on the merits.” Univ. of Tex. v. Camenisch, 451 U.S. 390, 395 (1981).
“[C]ourts generally permit consideration of hearsay evidence in connection with” motions for
preliminary relief. Holiday CVS, L.L.C. v. Holder, 839 F. Supp. 2d 145, 155 (D.D.C.), vac’d and
remanded on grounds of mootness, 493 F. App'x 108 (D.C. Cir. 2012); see also Mullins v. City of
New York, 626 F.3d 47, 52 (2d Cir. 2010) (collecting cases from six other circuit courts holding
the same).


                                                4
        Case 1:18-cv-02226-ABJ Document 5-1 Filed 10/03/18 Page 11 of 41



       Documents related to the nominee’s work as Staff Secretary were excluded even though

Plaintiff and other Senators have good reason to believe that they would contain information

relevant to his qualifications for a seat on the Supreme Court. The nominee himself said in May

2010, “When people ask me which of my prior experiences has been most useful to me as a

judge … I … do not hesitate to say that my five and a half years in the White House — and

especially my three years as Staff Secretary for President Bush — were the most interesting and

in many ways among the most instructive.” Seung Min Kim, White House counsel huddles with

Senate Republicans on dispute over documents from Supreme Court nominee, The Washington

Post (July 24, 2018). And in May 2006, during the debate over Judge Kavanaugh’s nomination to

the D.C. Circuit Court of Appeals, then-Judiciary Committee Chairman Orrin G. Hatch stated,

“His background as staff secretary may prove to be particularly good judicial training.” 152

Cong. Rec. 9611 (2006).

B.     Defendant Trump Blocked Senators’ Access to Information Concerning the
       Nominee’s Work as Associate Counsel to President Bush Through An Overbroad,
       Unchecked Assertion of Executive Privilege and Through Delegation of Document
       Review to a Private Attorney with Disabling Conflicts of Interest

       Chairman Grassley did request documents from the George W. Bush Presidential

Library, which is administered by the National Archives, related to the nominee’s work as a

lawyer in the White House Counsel’s Office during the administration of President George W.

Bush. The National Archives traditionally supervises the release of records for Supreme Court

nominees. Patrick Leahy Press Release, “Comment of Senator Patrick Leahy (D-Vt.) On The

Senate Judiciary Committee’s Reliance On An Unprecedented Partisan Records Production For

Judge Kavanaugh” (Aug. 2, 2018), available at https://www.leahy.senate.gov/press/comment-of-

senator-patrick-leahy-d-vt-on-the-senate-judiciary-committees-reliance-on-an-unprecedented-

partisan-records-production-for-judge-kavanaugh.


                                                5
        Case 1:18-cv-02226-ABJ Document 5-1 Filed 10/03/18 Page 12 of 41



       Although Chairman Grassley had requested that documents be produced by August 15,

the National Archives on August 2 informed him that it could not commit to finishing the job

until the end of October 2018. Letter from Gary Stern to Chairman Grassley (Aug. 2, 2018),

available at https://www.archives.gov/files/foia/stern-letter-to-grassley-8-2-2018.pdf .) In a

break from normal practice, Defendant President Trump was unwilling to wait until the

professional archivists completed their review before the Judiciary Committee conducted

hearings. Letter from Judiciary Committee Democrats to Chairman Grassley dated Aug. 28,

2018, available at https://www.judiciary.senate.gov/press/dem/releases/judiciary-committee-

democrats-protest-withholding-of-kavanaugh-documents. Instead, a private attorney, Defendant

William Burck, was engaged, nominally by President Bush, to supervise the review of the

documents archived in the Bush Presidential Library. Michael D. Shear and Michael S.

Schmidt, A Coveted Lawyer’s Juggling Act May Be Good, and Bad, for Trump, N.Y. Times

(Sep. 2, 2018), available at https://www.nytimes.com/2018/09/02/us/politics/william-burck.html.

However, as described below, he is wearing so many hats that it is impossible to know to whom

Mr. Burck answered in this work.

       Mr. Burck manages the Washington office of the law firm of Quinn Emanuel Urquhart &

Sullivan. Id. He is active in partisan politics and represents or has represented at least three

current or former White House officials – Mr. McGahn, Reince Priebus, and Steve Bannon —

regarding special counsel Robert Mueller’s investigation. Id. Mr. McGahn also is the primary

White House official in charge of Judge Kavanaugh’s confirmation, after which he will leave

President Trump’s administration. In addition, the nominee was “Mr. Burck’s boss when he was

a young lawyer in the Bush White House [and] is also one of his closest friends.” Id.




                                                  6
        Case 1:18-cv-02226-ABJ Document 5-1 Filed 10/03/18 Page 13 of 41



       Mr. Burck hired a team of 50 lawyers from three firms (including his own) to review the

Bush presidential library papers for documents responsive to the Committee’s requests. Id.

While this allowed production of documents by the end of August, a few days before the

Committee’s hearing on the nomination, “officials at the Archives have described Mr. Burck’s

effort as ‘something that has never happened before’ and stated [in a news release], ‘This effort

by former President Bush does not represent the National Archives or the George W. Bush

Presidential Library.’” Id.

       This use of a private party to review a nominee’s papers during the “advice and consent”

process is unprecedented. As stated by Senator Leahy, “For every Supreme Court nominee since

Watergate, professional archivists with the National Archives have reviewed any associated

White House records of the nominee and provided them to the Senate Judiciary Committee as

required by statute. If Senate Republicans sideline this nonpartisan process and instead rely on

self-selected partisan lawyers to self-select documents from just two of the nominee’s five years

in the White House, it will mark the most partisan and incomplete vetting of a Supreme Court

nominee in my memory.” Patrick Leahy Press Release, “Comment of Senator Patrick Leahy (D-

Vt.) On The Senate Judiciary Committee’s Reliance On An Unprecedented Partisan Records

Production For Judge Kavanaugh” (Aug. 2, 2018), available at

https://www.leahy.senate.gov/press/comment-of-senator-patrick-leahy-d-vt-on-the-senate-

judiciary-committees-reliance-on-an-unprecedented-partisan-records-production-for-judge-

kavanaugh. Senator Leahy’s “memory” encompasses 19 nominations to fill seats on the

Supreme Court, including 17 as a member of the Judiciary Committee. Taylor Dobbs, Leahy

Meets With Kavanaugh, Says Republicans Are Botching Review, Seven Days (Aug. 21, 2018),




                                                7
        Case 1:18-cv-02226-ABJ Document 5-1 Filed 10/03/18 Page 14 of 41



available at https://www.sevendaysvt.com/OffMessage/archives/2018/08/21/leahy-meets-with-

kavanaugh-says-republicans-are-botching-review.

       This “incomplete vetting” also resulted in huge gaps in the record. By letter dated

August 31, 2018, Mr. Burck informed the Committee that the White House was asserting

executive privilege (which he called “constitutional privilege”) as to more than 100,000 pages of

documents. According to Mr. Burck, the White House and the Department of Justice made the

decision about which documents were privileged and “directed that we not provide these

documents.” Letter from Mr. Burck to Senator Grassley (Aug. 31, 2018), available at

https://www.judiciary.senate.gov/imo/media/doc/2018-08-31%20Burck%20to%20Grassley%20-

%20Accounting%20of%20Kavanaugh%20WHCO%20Records.pdf. The withheld documents

represented about 15% of the 663,817 pages reviewed by Burck’s team, and about 25% of the

415,000 pages that were produced. Shear & Schmidt, A Coveted Lawyer’s Juggling Act, supra;

Seung Min Kim, Trump to withhold 100,000 pages of Kavanaugh’s White House records, The

Washington Post (Sep. 1, 2018), available at https://www.washingtonpost.com/politics/trump-to-

withhold-100000-pages-of-kavanaughs-white-house-records/2018/09/01/217cf9e0-adf9-11e8-

8f4b-aee063e14538_story.html?utm_term=.683bc5a115fc.

       Notwithstanding Mr. Burck’s assertion in his August 31 letter that the withheld

documents were “of the type traditionally protected by constitutional privilege,” Presidents

traditionally have not withheld documents concerning Supreme Court nominees based on

executive privilege. Ronald Reagan initially claimed privilege in 1986 over William Rehnquist’s

memos while serving as an advisor to the Attorney General but relented in a week after facing

Congressional resistance. Factbox: History of U.S. executive privilege, Reuters (June 20, 2012),

available at https://www.reuters.com/article/us-usa-mexico-guns-holder/factbox-history-of-u-s-



                                                8
        Case 1:18-cv-02226-ABJ Document 5-1 Filed 10/03/18 Page 15 of 41



executive-privilege-idUSBRE85J1LP20120620. Between then and the current nomination, six

Presidents nominated 15 persons to be Supreme Court Justices without asserting executive

privilege once. Compare Todd Garvey, Presidential Claims of Executive Privilege: History,

Law, Practice, and Recent Developments, Cong. Research Serv. (Dec. 15, 2014), available at

https://fas.org/sgp/crs/secrecy/R42670.pdf (listing incidents in which executive privilege has

been asserted) with Wikipedia, List of nominations to the Supreme Court of the United States,

available at

https://en.wikipedia.org/wiki/List_of_nominations_to_the_Supreme_Court_of_the_United_State

s) (listing Supreme Court nominations). While many of the nominees had not worked in the

White House and hence were unlikely to have documents potentially subject to executive

privilege, “President Barack Obama did not claim privilege on any of the documents involving

now-Justice Elena Kagan, the last Supreme Court nominee to have served in a White House.”

Seung Min Kim, Trump to withhold 100,000 pages, supra. Likewise, President George W. Bush

released documents from now-Chief Justice John Roberts’ tenure at the White House under

President Ronald Reagan, as well as his tenure as special assistant to Attorney General William

French Smith. Jeffrey Smith, Jo Becker & Amy Goldstein, Documents Show Roberts Influence

In Reagan Era, Washington Post (July 27, 2005), available at

http://www.washingtonpost.com/wp-dyn/content/article/2005/07/26/AR2005072602070.html.

       Neither Defendant Burck nor President Trump has provided a log or any other

description of this unprecedented use of executive privilege to stymie the advice-and-consent

process. The Senate does not even know the subject matter of the withheld documents, let alone

the extent to which Defendant Burck was involved in determinations that the documents were




                                                9
        Case 1:18-cv-02226-ABJ Document 5-1 Filed 10/03/18 Page 16 of 41



subject to executive privilege and the standards used to determine that the documents should be

withheld, other than extremely broad categories identified in Mr. Burck’s letter of August 31.

C.     Defendant Trump Made It Impossible for Senators to Share Important Information
       with Staff, Experts, or the Public

       Of the 415,000 pages of documents sent to the Judiciary Committee by Mr. Burck, over

147,000 pages (35%) were marked “Committee Confidential. Burck Aug. 31, 2018 Letter,

supra. Public access to these documents was supposedly restricted by either the Presidential

Records Act or the Freedom of Information Act. Letter from Senator Grassley to Senator Dianne

Feinstein (Aug. 28, 2018), available at https://www.judiciary.senate.gov/imo/media/doc/2018-

08-28%20CEG%20to%20Feinstein%20(Committee%20Confidentiality).pdf. But again, the

scope of the designations was unprecedented. See Letter from Senator Leahy to Senator Jeff

Sessions (June 7, 2010), available at https://www.judiciary.senate.gov/imo/media/doc/2010-06-

07%20Leahy%20to%20Sessions%20-%20Kagan%20Records.pdf (“small number of

documents” with respect to Justice Kagan’s nomination marked as Committee Confidential).

       The confidentiality designation severely restricts the ability of Senators outside the

Committee, including Senator Merkley, to analyze the designated documents. They must make

an appointment with Senator Grassley or Feinstein to review them and may not make copies of

the documents; they may only make notes concerning their content. Letter from Senator

Grassley to Senator Dianne Feinstein (Aug. 28, 2018), available at

https://www.judiciary.senate.gov/imo/media/doc/2018-08-

28%20CEG%20to%20Feinstein%20(Committee%20Confidentiality).pdf; Merkley Decl., ¶ 25.

Their staff may not review the documents at all. Id. And of course, no Senator, even a

Committee member, can have the designated documents examined by experts, make the

documents available to the public, or even discuss their contents in public. Id.


                                                10
        Case 1:18-cv-02226-ABJ Document 5-1 Filed 10/03/18 Page 17 of 41



       Defendant Burck has not indicated that the White House or Justice Department reviewed

the documents that his team determined should be treated as confidential. Apparently Defendant

Burck and his team of lawyers acted on their own in making these designations; when Senator

Cory Booker sought permission to reveal certain documents designated as “committee

confidential” during the questioning of the nominee, it was Defendant Burck who released the

restriction. Tucker Higgins, Cory Booker’s ‘I am Spartacus’ document release during the

Kavanaugh hearing wasn’t as defiant as it seemed, CNBC (Sept. 6, 2018), available at

https://www.cnbc.com/2018/09/06/cory-bookers-kavanaugh-document-release-not-as-defiant-as-

it-seemed.html. Thus, a private citizen with conflicts of interest that arise from the interests of

his clients in the outcome of the nomination process, has decided which documents are

essentially inaccessible to and unusable by Plaintiff Merkley and other non-members of the

Judiciary Committee.

D.     The Actions of the Defendants Have Harmed Senator Merkley

       The actions of the Defendants have harmed Senator Merkley in two fundamental ways.

       First, the denial of access to any documents from the period in which the nominee was

Staff Secretary to President Bush, the sweeping assertion of executive privilege as to over

100,000 pages of documents from the period in which he was an associate counsel or senior

associate counsel, and the restriction of access to the documents that were produced but

restricted as a result of the “committee confidential” designation have impeded Senator

Merkley’s ability to persuade Senators and his constituents about how to evaluate the nominee

Merkley Decl., ¶¶ 14-17.While a large number of Senators have announced their intention to

vote in favor of the nominee, several Senators have not announced their intentions and appear

undecided. Steven T. Dennis, Four Key Undecided Senators Meet Privately on Kavanaugh Vote,



                                                 11
        Case 1:18-cv-02226-ABJ Document 5-1 Filed 10/03/18 Page 18 of 41



Bloomberg (Sep. 27, 2018), available at https://www.bloomberg.com/news/articles/2018-09-28/four-

key-undecided-senators-meet-privately-on-kavanaugh-vote. They are prime targets for Senator

Merkley’s efforts.

       But even Senators who believe that their minds are made up may change their minds. For

example, Senator Flake announced on the morning of September 28, 2018 that he would support the

nomination, and a few hours later changed his mind and urged an FBI investigation as a precondition to

advancing the nomination out of Committee. Nicholas Fandos and Sheryl Gay Stolberg, Trump

Agrees to Open ‘Limited’ F.B.I. Investigation Into Accusations Against Kavanaugh, N.Y. Times

(Sept. 28, 2018), available at https://www.nytimes.com/2018/09/28/us/politics/brett-kavanaugh-

senate-judiciary.html.) Senators change their minds about how to vote on appointments to the

Supreme Court and high executive positions. See, e.g., Merkley Decl., ¶ 15 (describing Senator

Rand Paul’s switch in position on Secretary of State Mike Pompeo; U.S. Senate, “Filibuster

Derails Supreme Court Appointment” (Oct. 1, 1968), available at

https://www.senate.gov/artandhistory/history/minute/Filibuster_Derails_Supreme_Court_Appoin

tment.htm. (describing process by which Senate rejected nomination of Abe Fortas as Chief

Justice). Senator Merkley was able on one occasion to persuade a colleague to alter the way he

had intended to vote on a judicial nominee by presenting this colleague with relevant documents

regarding that nominee’s background. Merkley Decl., ¶ 17.

       Senator Merkley has reason to believe that currently inaccessible documents could help

him inform and persuade other Senators as they continue to formulate their position during the

confirmation process. Merkley Decl., ¶¶ 13-17. Senator Collins, for example, has indicated that

an important issue to her is whether the nominee considers Roe v. Wade to be settled law. The

nominee tried in a personal meeting to persuade her that he did consider it to be settled. Sunlen



                                                 12
        Case 1:18-cv-02226-ABJ Document 5-1 Filed 10/03/18 Page 19 of 41



Serfaty, Lauren Fox, & Ted Barrett, Susan Collins says Kavanaugh told her Roe v. Wade is settled

law, CNN (Aug. 22, 2018), available at https://www.cnn.com/2018/08/21/politics/susan-collins-

says-kavanaugh-roe-v-wade-is-settled-law/index.html. Already one document from the

nominee’s time serving President George W. Bush has indicated that he does not regard Roe v.

Wade as settled law. Lisa Mascaro & Mark Sherman, Democrats make final attempt to block

Kavanaugh confirmation, Associated Press (Sept. 6, 2018), available at

https://www.bostonglobe.com/news/politics/2018/09/06/mail-reveals-kavanaugh-questioned-roe-

wade-settled-law/LXvHtBrNCIJW9u3TdafrsM/story.html. It is reasonable to believe that some

documents that Defendants have made unavailable to the Senator would shed additional light on

the nominee’s attitude toward that decision.

       Second, Senator Merkley communicates regularly with his constituents about important

issues affecting the nation, including this nomination. Merkley Decl., ¶ 18. Partly this entails

keeping the people of Oregon as informed as possible about issues before the Senate. Being

deprived of relevant information interferes with his ability to ably servie his constituents. Id., ¶

19. Partly this entails listening to his constituents so that he has a sense of their positions on the

issues. Senator Merkley has received over 9,000 phone calls and 51,000 emails from Oregonians

about the nomination, making this one of the issues during his decade in the Senate that has

raised the most public interest. Id., ¶ 18. He and his staff have responded or are in the process of

responding to each of these communications. They also have sent over 30,000 communications

that address, at least in part, the nomination. Id., ¶ 19. If, as seems likely, the withheld and

confidential documents would shed light on the nominee’s positions on topics such as

immigration, the response to terrorism including use of torture, gun rights, and a woman’s right




                                                  13
        Case 1:18-cv-02226-ABJ Document 5-1 Filed 10/03/18 Page 20 of 41



to abortion, this information would likely inform Senator Merkley’s ability to provide accurate

and full information and responses to his constituents.

        Senator Merkley believes that the actions of the Defendants have deprived him and the

Senate of the requisite record on which to engage in the advice and consent function, effectively

rendering the process irrevocably deficient and stripping the Senate of a constitutionally

meaningful process. Id., ¶ 24.

                             III. PROCECURAL BACKGROUND

        Senator Merkley filed the Complaint in this case on September 26, 2018. On September

28, the Judiciary Committee voted to forward the nomination to the full Senate. However,

Defendant Grassley asked the President to direct the FBI to conduct an investigation into the

allegations that had been brought against the nominee, and the FBI was authorized to conduct an

investigation of up to one week. If that period is not extended, it would end no later than Friday,

October 5. A Senate vote on the nomination has not yet been scheduled, but Defendant

McConnell announced on Monday, October 1, that the vote would occur before the end of the

week.

        Plaintiff seeks a temporary restraining order principally to (a) compel the President or his

agents to provide a log or similar document identifying the materials withheld on the basis of

executive privilege and the bases for their non-production, and (b) allow Senator Merkley and

his representatives a reasonable opportunity to review the materials designated as “committee

confidential” and to challenge those designations if unwarranted.

                                         IV. ARGUMENT

        To obtain a temporary restraining order, a party must show that (1) it is likely to succeed

on the merits; (2) it is likely to suffer irreparable harm in the absence of preliminary relief; (3) the



                                                  14
          Case 1:18-cv-02226-ABJ Document 5-1 Filed 10/03/18 Page 21 of 41



  balance of equities tips in its favor; and (4) the injunction is in the public interest. Archdiocese of

  Washington v. Wash. Metro. Area Transit Auth., 281 F. Supp. 3d 88, 99 (D.D.C. 2017); see

  Morgan Stanley DW Inc. v. Rothe, 150 F. Supp. 2d 67, 72 (D.D.C. 2001) (“The court considers

  the same factors in ruling on a motion for a temporary restraining order and a motion for a

  preliminary injunction.”). Plaintiffs satisfy each of these factors.

A.       PLAINTIFFS ARE LIKELY TO SUCCEED ON THE MERITS

         1.      Defendants’ Overreaching Prevents Senator Merkley From Carrying Out
                 His Advice and Consent Duties

                 a.      The Advice and Consent Clause of the U.S. Constitution

         Plaintiff Senator Merkley is likely to prevail on his claim under the Advice and Consent

  Clause. That clause “is among the significant structural safeguards of the constitutional scheme.”

  Edmond v. United States, 520 U.S. 651, 659 (1997). It is “designed to ensure public accountability

  for both the making of a bad appointment and the rejection of a good one.” Id. As this Court has

  explained, “[t]hrough the confirmation process, the public, individuals, and interested

  organizations alike have an opportunity to inform the decision-making process and scrutinize the

  President’s nominee.” Washington Legal Found’n v. Dep’t of Justice, 691 F. Supp. 483, 492

  (D.D.C. 1988). The Senate nomination hearing allows “the public and Congress [to] have a full

  opportunity to evaluate the actual nominee and to probe more deeply.” Id. at 495.

         The original intent of the Advice and Consent clause was to require transparent

  deliberation in the Senate on the President’s nominees. The 1787 Constitutional Convention

  voted down James Madison’s plan, in which the President could appoint Justices and Senators

  had the option (but not the obligation) to veto the nominees. James E. Gauch, The Intended Role

  of the Senate in Supreme Court Appointments, 56 U. Chi. L. Rev. 337, 348 (1989). In its place,

  the Constitution required that the Senate affirmatively provide advice and consent. The public

                                                    15
        Case 1:18-cv-02226-ABJ Document 5-1 Filed 10/03/18 Page 22 of 41



understanding of the word “advice” in the 18th Century is analogous to the public understanding

of “deliberation” in the 21st Century, with “advice and consent” meaning, effectively, “with the

deliberation and approval of the Senate.” See The Federalist Society, Advice in the Constitution’s

Advice and Consent Clause: New Evidence From Contemporaneous Sources, (July 17, 2018),

available at https://fedsoc.org/commentary/publications/advice-in-the-constitutions-advice-and-

consent-clause-new-evidence-from-contemporaneous-sources.

       The separation of powers inheres in the Advice and Consent Clause. As in many other

provisions of the Constitution, within the clause “[e]xplicit and unambiguous provisions …

prescribe and define the respective functions of the [Senate] and of the Executive.” I.N.S. v.

Chadha, 462 U.S. 919, 945 (1983). “[T]he principle of separation of powers was not simply an

abstract generalization in the minds of the Framers: it was woven into the documents that they

drafted in Philadelphia in the summer of 1787.” Id. at 946.

        “Even before the birth of this country, separation of powers was known to be a defense

against tyranny. . . . [I]t remains a basic principle of our constitutional scheme that one branch of

the Government may not intrude upon the central prerogatives of another. Even when a branch

does not arrogate power to itself, moreover, the separation-of-powers doctrine requires that a

branch not impair another in the performance of its constitutional duties.” Loving v. United

States, 517 U.S. 748, 757 (1996) (internal citations omitted). And in evaluating this question,

“[i]t is emphatically the province and duty of the judicial department to say what the law is.”

Marbury v. Madison, 5 U.S. 137, 177 (1803).

               b.      Defendants’ Unprecedented Withholding of Documents

       The executive branch has gone to extraordinary lengths to withhold information from the

Senate about the nominee. Such interference in the Senate’s advice and consent process rises to



                                                 16
        Case 1:18-cv-02226-ABJ Document 5-1 Filed 10/03/18 Page 23 of 41



the level of a constitutional violation. Most significantly, the executive branch has purportedly

marked over 100,000 pages of documents as subject to “presidential privilege” without providing

specific justifications or even a privilege log. The private attorney Burck, at the behest of the

executive branch, has designated over 140,000 pages of documents “committee confidential,”

ensuring that only members of the Judiciary Committee have reasonable access to them,

preventing the Senators from discussing the documents with staff or experts, and sealing off the

public from their information about the nominee.3 The executive branch also instructed the

Senate Judiciary Committee to not request a single document from the nominee’s time as White

House Staff Secretary, including documents that the nominee authored himself, even though the

nominee described the experience at the heart of President George W. Bush’s administration as a

formative experience for his current role as a judge.

       As described in the fact section, the withholding of over 100,000 pages of documents,

and further designation of 140,000 pages as confidential, is unprecedented. Indeed, one of the

Defendants has made this point explicitly. On June 15, 2010, Senator Grassley stated on the

Senate floor regarding Supreme Court nominee Elena Kagan, “[I]n order for the Senate to fulfill

its constitutional responsibility of advise and consent [sic], we must get all of her documents

from the Clinton Library and have enough time to analyze them so we can determine whether

she should be a Justice. I share the concerns of the Judiciary Committee ranking member,

Senator Sessions, that Solicitor Kagan’s documents will not be fully produced in time for the

committee to conduct a thorough review of the nominee’s record.” 156 Cong. Rec. 89 (2010).




3
        See Letter from Senator Grassley to Senator Dianne Feinstein (Aug. 28, 2018), available
at https://www.judiciary.senate.gov/imo/media/doc/2018-08-
28%20CEG%20to%20Feinstein%20(Committee%20Confidentiality).pdf .

                                                 17
        Case 1:18-cv-02226-ABJ Document 5-1 Filed 10/03/18 Page 24 of 41



But unlike for this nominee, the executive branch provided all the requested documents for

Justice Kagan’s nomination.

       Senator Merkley is likely to succeed on his claim that the privilege and confidentiality

assertions are overbroad and improper, because the constitutional mandate to deliberate on

presidential nominees would be rendered meaningless if the executive branch could block the

Senate from obtaining the critical information necessary to evaluate them. Absent a reasonably

complete documentary record, Senators are prevented from fulfilling their constitutional

responsibility of complying with the Advice and Consent Clause. In addition, given the lack of a

log or other description of documents, Senator Merkley and his colleagues lack a method of

knowing even the subject matter of the documents being withheld on the basis of privilege, nor

can Senators who are not on the Judiciary Committee meaningfully assess more than a miniscule

percentage of the confidential documents. See Comm. on the Judiciary, U.S. House of

Representatives v. Miers, 558 F. Supp. 2d 53, 107 (D.D.C. 2008) (“privilege logs have great

practical utility . . . helping to narrow the dispute between the parties and enhance the possibility

of resolution.”) In fact, what is known about the process of releasing documents — that Mr.

Burck, a private citizen with various unresolved conflicts of interests arising out of his existing

roster of clients, has decided which documents to release and withhold — only deepens the

apparent impropriety of the documents’ designations.

       In sum, Senator Merkley is likely to succeed on his claim that the documents have been

improperly withheld given the sheer volume of documents at issue, the substitution of a partisan,

conflicted private actor to control the release of documents for a neutral government actor, the

profound importance of the advice and consent process for Supreme Court nominations, and the




                                                 18
        Case 1:18-cv-02226-ABJ Document 5-1 Filed 10/03/18 Page 25 of 41



burden placed “upon the claimant of executive privilege to demonstrate a proper entitlement to

exemption from disclosure.” United States v. AT&T, 86 F.R.D. 603, 607 (D.D.C. 1979).

       c.      Courts Regularly Adjudicate Disputes of Privilege and Confidentiality

       Although the case concerns executive branch actions that have prevented the Senate from

executing its independent constitutional duties properly, federal courts in this context routinely

adjudicate disputes over the scope of executive privilege and confidentiality, just as this Court

should do here. See Comm. on Oversight v. Holder, 979 F. Supp. 2d 1, 14, 22 (D.D.C. 2013)

(“[t]his case involves the application of a specific privilege to a specific set of records responsive

to a specific request, and the lawsuit does not invite the Court to engage in the broad oversight of

either of the other two branches”; “judges are regularly called upon to rule upon the applicability

of privileges or exclusions asserted by the executive.”)

       In United States v. Nixon, the Supreme Court rejected the notion that either “the doctrine

of separation of powers [or] the need for confidentiality of high-level communications, without

more, can sustain an absolute, unqualified Presidential privilege of immunity from judicial

process under all circumstances.” 418 U.S. 683, 706 (1974). In the years since, this and higher

courts have routinely reached the merits of the appropriate scope of executive privilege. See, e.g.,

Nixon v. Adm’r of Gen. Servs., 433 U.S. 425, 455 (1977) (holding that the Presidential

Recordings and Materials Preservation Act does not violate executive privilege); Judicial Watch

v. Dep’t of Justice, 365 F.3d 1108, 1116-17 (D.C. Cir. 2004) (“Further extension of [executive]

privilege to internal Justice Department documents that never make their way to the Office of the

President on the basis that the documents were created for the sole purpose of advising the

President on a non-delegable duty is unprecedented and unwarranted.”); In re Sealed Case, 121

F.3d 729, 752 (D.C. Cir. 1997) (“[executive] privilege only applies to communications that



                                                 19
        Case 1:18-cv-02226-ABJ Document 5-1 Filed 10/03/18 Page 26 of 41



[presidential] advisers and their staff author or solicit and receive in the course of performing

their function of advising the President on official government matters.”); Senate Select Comm.

on Presidential Campaign Activities v. Nixon, 498 F.2d 725, 731 (D.C. Cir. 1974) (“the

Executive cannot, any more than the other branches of government, invoke a general

confidentiality privilege to shield its officials and employees from investigations by the proper

governmental institutions into possible criminal wrongdoing.”); Miers, 558 F. Supp. 2d at 72

(“the mere fact that the President himself – let alone his advisors, as here – is the subject of the

subpoena in question has not been viewed historically as an insurmountable obstacle to judicial

resolution.”). As this Court explained in Miers:

       Rather than running roughshod over separation of powers principles, the Court
       believes that entertaining this case will reinforce them. Two parties cannot
       negotiate in good faith when one side asserts legal privileges but insists that they
       cannot be tested in court in the traditional manner. That is true whether the
       negotiating partners are private firms or the political branches of the federal
       government.

Miers, 558 F. Supp. 2d at 99.

       This Court is capable of entertaining a dispute over the Advice and Consent Clause, and

Defendant Trump and Defendant Burck have violated it through their repeated and

unprecedented intervention into Senatorial processes.

       2.      Senator Merkley Has Standing

       To establish standing, first, “the plaintiff must have suffered an injury in fact – an

invasion of a legally protected interest which is (a) concrete and particularized and (b) actual or

imminent, not conjectural or hypothetical.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 560

(1992). Second, the injury and the conduct complained of must be causally connected, and third,

it must be likely that the injury will be redressed by a favorable decision. Id. at 561.




                                                   20
        Case 1:18-cv-02226-ABJ Document 5-1 Filed 10/03/18 Page 27 of 41



       Senator Merkley has suffered two types of concrete injuries: a personal injury and an

institutional injury cognizable under Coleman v. Miller, 307 U.S. 433 (1939).

       a.      Personal Injury

       Senator Merkley has suffered cognizable personal injuries. See Powell v. McCormack,

395 U.S. 486, 489 (1969). Defendants’ withholding of documents, both under the executive

privilege and “committee confidential” designations, has hampered his ability to persuade other

Senators to vote against the nomination. The availability of new documentary information about

a judicial nominee can change another Senator’s mind; in fact, in the past Senator Merkley has

personally been successful in influencing a colleague’s ultimate vote on a judicial nominee by

presenting his colleague with documents regarding the nominee. Merkley Decl. ¶¶ 14-17.

Especially given the existence of Senators who appear undecided, Senator Merkley’s claim does

not hinge on an “abstract dilution of institutional legislative power.” Raines v. Byrd, 521 U.S.

811, 826 (1997). Instead, Senator Merkley himself is being prevented from taking specific,

concrete acts – acts that he has successfully taken in the past – that have the potential to aid the

deliberative process and impact the confirmation process.

       Because he is not a member of the Senate Judiciary Committee, Senator Merkley has

been particularly aggrieved by the improper designation of documents as “committee

confidential.” Merkley Decl., ¶ 26. Unlike in Raines, Defendants’ acts have not “damage[d] all

Members of Congress and both Houses of Congress equally.” Id., 521 U.S. at 821. While

Members of the Judiciary Committee, as well as their staff members, have easy access to the

over 140,000 pages of documents marked “committee confidential,” Senator Merkley must make

an appointment with Senators Grassley or Feinstein, review the documents personally, and leave

without making copies. Merkley Decl., ¶ 26; see Letter from Senator Grassley to Senator Dianne



                                                 21
        Case 1:18-cv-02226-ABJ Document 5-1 Filed 10/03/18 Page 28 of 41



Feinstein (Aug. 28, 2018), available at https://www.judiciary.senate.gov/imo/media/doc/2018-

08-28%20CEG%20to%20Feinstein%20(Committee%20Confidentiality).pdf. He cannot have

his staff do the review or talk with his staff about the documents he reviewed. He was one of the

few, and may still be the only Senator not on the Judiciary Committee, to even attempt these

cumbersome steps. Senator Merkley was unable to review many of the “committee confidential”

documents under these restrictive conditions. And even as to the documents he did review,

Senator Merkley may not discuss the documents’ contents with his staff, experts, or the public.

Merkley Decl., ¶ 26.

       Although not a member of the Judiciary Committee, Senator Merkley has an interest in

obtaining full information about Supreme Court appointments. As the D.C. Circuit has

explained, “[e]ach [member of Congress] participates in the law-making process; each has a

voice and a vote in that process; and each is entitled to request such information from the

executive agencies as will enable him to carry out the responsibilities of a legislator.” Murphy v.

Dep’t of Army, 613 F.2d 1151, 1157 (D.C. Cir. 1979). The same is true of each Senator’s advice

and consent role; each member participates in the process, has a voice and vote, and is entitled to

information relevant to his or her determination. But Senator Merkley has an interest in the

advice and consent role not shared by many other Senators. He, for example, gave a speech

lasting over 15 hours regarding the nomination of Neil Gorsuch to the Supreme Court. Merkley

Decl., ¶ 11. For these reasons, Defendants’ actions have had an asymmetrical impact, “singl[ing]




                                                22
        Case 1:18-cv-02226-ABJ Document 5-1 Filed 10/03/18 Page 29 of 41



out [Senator Merkley] for specially unfavorable treatment as opposed to other Members of [his]

respective bod[y].” Raines, 521 U.S. at 821.4

       Defendants’ actions also have harmed Senator Merkley due to his Oregonian

constituents’ particular interest in the nomination. His office has seen an unprecedent influx of

communications and inquiries from constituents regarding the nominee, including on the topics

of Judge Kavanaugh’s views on women’s constitutional right to reproductive health services and

his potential to allow Special Counsel Mueller’s investigation into Russia’s attack on the 2016

election to be undermined. Merkley Decl. ¶ 18. While Senator Merkley has sought to respond to

these communications to the extent possible, and has communicated frequently with his

constituents, his communications have been negatively impacted by the incomplete information

with which the executive has forced him to operate. Id. ¶ 19.

       Two factors heighten the harm suffered by the Senator from Defendants’ actions. First,

an appointment to the Supreme Court secures lifetime tenure. As a result, it is not the case that, if

Senator Merkley “were to retire. . . the claim would be possessed by his successor instead,”

meaning that “[t]he claimed injury thus runs . . . with the Member’s seat.” Raines, 521 U.S. at

811. It is Senator Merkley specifically, and not any person who serves as a Senator from Oregon




4
        The asymmetry of harm suffered by Senators also explains why Senator Merkley has
“not been authorized to represent [his] respective House[] of Congress in this action.” Raines,
521 U.S. at 829. It stands to reason that the Senate Judiciary Committee, whose members have
been relatively less harmed by the executive’s interference in their advice and consent duties, has
less motivation to bring suit. Unlike in Raines, where “both Houses actively oppose[d]
[plaintiffs’] suit,” id., Senator Merkley brings this suit as an individual not because his action is
opposed by the Senate, but because he is especially harmed by Defendants’ actions. Further, “the
fact that the case had not been authorized by the institution was a relevant consideration, but not
dispositive, in determining that the Raines plaintiffs lacked standing.” Blumenthal v. Trump,
Case No. 17-1154, 2018 U.S. Dist. LEXIS 167411, *36 (D.D.C. 2018).


                                                 23
        Case 1:18-cv-02226-ABJ Document 5-1 Filed 10/03/18 Page 30 of 41



in the future, who has the obligation to deliberate and vote on this appointment. The infrequency

and import of Supreme Court nominations generally,5 distinguish Senator Merkley’s claim from

that of individual legislators seeking documents on more transient and less pressing occasions. Cf

Walker v. Cheney, 230 F. Supp. 2d 51, 55 (D.D.C. 2002) (Comptroller General sought

documents to “undertake an investigation of the President’s energy policy task force”);

Cummings v. Murphy, Case No. 17-cv-02308, 2018 WL 3869132 at *1, *4 (D.D.C. 2018)

(members of House Oversight Committee sought information in order to “evaluate GSA’s

oversight of” the lease agreement with Trump Old Post Office, LLC).

        Second, no known remedy, political or otherwise, can undo an unconstitutional process

that results in the lifetime confirmation of a Supreme Court Justice. Such an appointment has

never in history been reversed by the legislature, executive, or judiciary. Cf. Raines, 521 U.S. at

829 (noting that members of Congress could “repeal the Act or exempt appropriations bills from

its reach”); Cummings v. Murphy, Case No. 17-cv-02308, 2018 WL 3869132 at *15 (D.D.C.

2018) (“availability of political avenues of redress,” such as possibility of issuing a subpoena,

suggested that plaintiffs did not have standing).

       b.      Institutional Injury under Coleman v. Miller

       Senator Merkley has also suffered the type of institutional injury that confers standing on

individual legislators under Coleman v. Miller, 307 U.S. 433 (1939). In Coleman, the Supreme

Court held that a bloc of Kansas legislators whose votes would have been sufficient to defeat a




5
       Between 1789 and 2017, Presidents have made 162 nominations to the Supreme Court, of
which 125 received Senate confirmation. Cong. Research Serv., Supreme Court Nominations,
1789 to 2017: Actions by the Senate, the Judiciary Committee, and the President (July 6, 2018),
available at https://fas.org/sgp/crs/misc/RL33225.pdf


                                                    24
        Case 1:18-cv-02226-ABJ Document 5-1 Filed 10/03/18 Page 31 of 41



constitutional amendment had standing to challenge the Lieutenant Governor’s tie-breaking vote

cast in favor of the amendment. Id. at 438.6 The Supreme Court reasoned that “these senators

have a plain, direct and adequate interest in maintaining the effectiveness of their votes.” Id.

Coleman has since been interpreted to suggest that “vote nullification is an institutional injury

that is personal . . . to the legislators entitled to cast the vote that has been nullified.” Blumenthal

v. Trump, Case No. 17-1154, 2018 U.S. Dist. LEXIS 167411, *26 (D.D.C. 2018). Notably,

“complete vote nullification” is not “the only instance in which an individual legislator can assert

institutional injury consistent with Raines.” Cummings v. Murphy, Case No. 17-cv-02308, 2018

WL 3869132 at *14. At minimum, “whether Coleman’s complete nullification standard

represents the only exception to Raines’ general prohibition on suits alleging institutional injury

– or whether Raines permits a legislator to assert other institutional injuries that are sufficiently

concrete and particularized – is arguably an open question.” Id.

        This case presents a scenario in which the actions taken by the executive branch hew so

closely to complete nullification that Senator Merkley’s claim falls into the category of

institutional injury recognized by Coleman. As explained in Blumenthal, the Advice and Consent

Clause is an “unusual constitutional provision,” which unambiguously prohibits the President

from effectuating the appointment of a Supreme Court Justice without first allowing the Senate

to deliberate and vote on his choice of nominee. Blumenthal, 2018 U.S. Dist. LEXIS 167411 at

*34 n.8 (comparing structure of Emoluments Clause and Advice and Consent clause). And like

the Coleman legislators, Senator Merkley and his colleagues have a direct interest in maintaining




6
         The Kansas legislators’ action was not brought on behalf of the state senate as an
institutional plaintiff. Like Senator Merkley, the state legislators brought suit as individual
members of the legislature. See Coleman v. Miller, 307 U.S. 433 (1939)

                                                   25
        Case 1:18-cv-02226-ABJ Document 5-1 Filed 10/03/18 Page 32 of 41



the efficacy of his vote. The executive branch’s interference in the Senate’s ability to deliberate

is unprecedented, effectively denying Senator Merkley and other colleagues the constitutionally

meaningful vote to which they are entitled. While a nominal vote on Judge Kavanaugh will

undoubtedly occur on the Senate floor, its value will have been cancelled by the constitutionally

impoverished deliberations preceding it.

       The lack of an adequate remedy for the Coleman legislators was critical to the Supreme

Court’s determination that their votes had been nullified:

       We think the key to understanding the Court's treatment of Coleman and its use of
       the word nullification is its implicit recognition that a ratification vote on a
       constitutional amendment is an unusual situation. It is not at all clear whether
       once the amendment was “deemed ratified,” see Raines, 521 U.S. at 822, the
       Kansas Senate could have done anything to reverse that position.

Campbell v. Clinton, 203 F.3d 19, 22-23 (D.C. Cir. 2000). As noted above, Senator Merkley also

loses any possibility of remedy once the Senate votes on the nominee’s appointment, thus

strengthening his claim to standing pursuant to Coleman.

       c.      Causation and Redressability

       Defendant Burck and others working at the direction of Defendant Trump have caused

Senator Merkley’s injuries. They have asserted executive privilege over vast quantities of

documents, thereby withholding them from production entirely. Defendant Burck has also

designated other documents as “committee confidential,” thereby severely restricting Senator

Merkley’s ability to review and discuss them.

       These injuries can be redressed by the Court. It should order President Trump and

Defendant Burck to provide a log of documents that are being withheld, detailing for the parties

and Court the information necessary to ascertain whether they have properly asserted privilege. It

also should allow Plaintiff, a staff member, and his counsel to have reasonable access to the



                                                 26
        Case 1:18-cv-02226-ABJ Document 5-1 Filed 10/03/18 Page 33 of 41



documents marked committee confidential so that they can challenge the status of documents

that they consider improperly designated. And, if access to a log and “committee confidential”

documents cannot be provided before a vote on the nominee, the Court should ensure that the

review processes are completed expeditiously and then the Senate may decide on the actions, if

any, that it shall take based on the information provided.

       3.      This Case Presents a Justiciable Question Concerning the Separation of
               Powers

       The dispute between the parties is not a “political question” that would render the dispute

nonjusticiable. A political question lacks a single defining element, but the following are

characteristics that may render a dispute nonjusticiable:

       a textually demonstrable constitutional commitment of the issue to a coordinate
       political department; or a lack of judicially discoverable and manageable
       standards for resolving it; or the impossibility of deciding without an initial policy
       determination of a kind clearly for nonjudicial discretion; or the impossibility of a
       court's undertaking independent resolution without expressing lack of the respect
       due coordinate branches of government; or an unusual need for unquestioning
       adherence to a political decision already made; or the potentiality of
       embarrassment from multifarious pronouncements by various departments on one
       question.

Baker v. Carr, 369 U.S. 186, 217 (1962). “Deciding whether a matter has in any measure been

committed by the Constitution to another branch of government, or whether the action of that

branch exceeds whatever authority has been committed, is itself a delicate exercise in

constitutional interpretation, and is a responsibility of this Court as ultimate interpreter of the

Constitution.” Id. This Court has already held that the scope of executive privilege in an inter-

branch dispute does not implicate the concerns spelled out in Baker v. Carr, as it does not

address the merits of policy decisions and there are guiding legal principles to apply. Comm. on

Oversight & Gov’t Reform v. Holder, 979 F. Supp. 2d at 10.




                                                  27
        Case 1:18-cv-02226-ABJ Document 5-1 Filed 10/03/18 Page 34 of 41



       In Powell v. McCormack, Congress excluded a member-elect from his seat in the House

of Representatives, 395 U.S. 486 (1969). Member-elect Powell sued, alleging that although the

Constitution granted the House the power to punish and expel its members, the Congressional

members had violated the Constitution by refusing to seat Powell. The Court agreed, holding that

even if the Constitution gave the House a “textually demonstrable commitment” to police its

members, it could not do so by excluding duly elected members, as the Constitution also listed

qualifications for House members to which the House could not add. Id. at 532. The same is true

here: the Constitution commits the power to nominate to the President and the President alone,

but that does not give the executive branch the power to frustrate the Senate’s advice and consent

role or render any dispute over such interference nonjusticiable.

       Abdicating on political question grounds would not respect the separation of powers but

instead undermine it. As this Court has explained in analogous circumstances, to give the

President “the final word would elevate and fortify the executive branch at the expense of the

other institutions that are supposed to be its equal, and do more damage to the balance

envisioned by the Framers than a judicial ruling on the narrow privilege question posed by the

complaint.” Comm. on Oversight & Gov’t Reform v. Holder, 979 F. Supp. 2d at 12.

       Even when the Supreme Court has held certain disputes to be political questions, it has

remained clear that circumstances like this one remain justiciable. In Nixon v. United States, a

federal judge challenged the constitutionality of the Senate’s impeachment procedures. 506 U.S.

224 (1993). Although the Constitution clearly assigned the impeachment process to the Senate

alone, Justice Souter concurred, explaining that although internal Senate procedures are typically

unreviewable, “[o]ne can, nevertheless, envision different and unusual circumstances that might

justify a more searching review. . . . If the Senate were to act in a manner seriously threatening



                                                 28
          Case 1:18-cv-02226-ABJ Document 5-1 Filed 10/03/18 Page 35 of 41



  the integrity of its results . . . judicial interference might well be appropriate. In such

  circumstances, the Senate’s action might be so far beyond the scope of its constitutional

  authority, and the consequent impact on the Republic so great, as to merit a judicial response

  despite the prudential concerns that would ordinarily counsel silence.” Id. at 253-54 (Souter, J.,

  concurring). Precisely such circumstances are present here. Because the claim is justiciable and

  the constitutional violation is clear, Plaintiff is likely to succeed on the merits.

B.        PLAINTIFF WILL SUFFER IMMEDIATE, IRREPARABLE HARM ABSENT
          PRELIMINARY RELIEF

          This action is Senator Merkley’s sole avenue for relief. Without the Court’s intervention,

  Senator Merkley will suffer irreparable harm from the executive branch’s refusal to produce and

  restrictions on access to information necessary for him and other Senators to evaluate whether to

  give advice and consent. His harm is immediate and certain. Once the Senate holds a vote on the

  nomination, Senator Merkley will be permanently deprived of his ability to comply with his

  constitutional mandate.

          In evaluating whether harm is irreparable, the court evaluates “whether – if the violation

  were to occur - it could be remedied by the Court.” Advance Am. Cash Advance Ctrs., Inc. v.

  FDIC, Civ. No. 14-953, 2017 U.S. Dist. LEXIS 27887, *29 (D.D.C. 2017) (citing Chaplaincy of

  Full Gospel Churches v. England, 454 F.3d 290, 303 (D.C. Cir. 2006)). In Senator Merkley’s

  case, a violation would be beyond remediation.

          As a result of the actions of Defendants Trump and Burck, Senator Merkley is unable to

  use the information in the documents to try to persuade colleagues in the Senate to share his

  views of the nominee. Especially because several Senators have indicated that they are

  undecided, and others may be open to altering their views of the nominee based on new

  information, the information contained in the documents being withheld or restricted could alter

                                                     29
        Case 1:18-cv-02226-ABJ Document 5-1 Filed 10/03/18 Page 36 of 41



the outcome of the nominee’s appointment. Merkley Decl., ¶¶ 14-17. He, unlike Senators

serving on the Judiciary Committee, has been particularly aggrieved by the cumbersome process

by which he may view only a miniscule amount of the documents designated “committee

confidential.” Id. ¶ 26. Senator Merkley has been unable to keep his constituents fully apprised

of the nominee’s qualifications and views due to the incomplete information available to him.

Id., ¶¶ 18-19.

       Senator Merkley and his colleagues in the Senate also face an imminent irreparable

institutional injury. When he took the oath of office, Senator Merkley swore to uphold the

Constitution. Among his constitutional duties as a Senator is fulfilling the Advice and Consent

role that rests solely with each Senator. Yet, through their refusals to produce documents and

their restrictions on the documents they did produce, Defendants President Trump and Mr. Burck

have so thoroughly degraded the advice and consent process as to render any nominal vote that

occurs on the nominee to be constitutionally meaningless. Id. ¶ 24.

       At present, the Senate is on the precipice of holding a vote on the nomination. Once the

Senate votes, reparation of the constitutional violation will lie beyond the power of the courts or

political process. For Senator Merkley, this court action and the present motion present the sole

avenue for relief.7 Such an impending deadline, especially when coupled with imminent non-

economic injury, satisfy the D.C. Circuit’s standards for irreparable harm. League of Women

Voters of the United States v. Newby, 838 F.3d 1, 9 (D.C. Cir. 2016) (“after the registration




7
        The fact that five other Senators have sought, without success, to obtain the documents
through the FOIA process underscores the lack of alternative available relief. See Senators File
Suit For Hidden Kavanaugh Documents, (Sept. 17, 2018), available at
https://www.blumenthal.senate.gov/newsroom/press/release/senators-file-suit-for-hidden-
kavanaugh-documents.

                                                30
          Case 1:18-cv-02226-ABJ Document 5-1 Filed 10/03/18 Page 37 of 41



  deadlines for the November election pass, ‘there can be no do over and no redress’”); see also

  Doe v. Mattis, 889 F.3d 745, 765 (D.C. Cir 2018) (imminent transfer of a U.S. citizen who

  allegedly was an enemy combatant out of U.S. custody would deprive court of jurisdiction);

  Kirwa v. United States DOD, 285 F. Supp. 3d 21, 42 (D.D.C. 2017) (delay in naturalization

  applications constituted irreparable harm).

         Further, where a plaintiff alleges that the Constitution has been violated, irreparable harm

  is presumed. Mills v. District of Columbia, 571 F.3d 1304, 1312 (D.C. Cir. 2009) (quoting Elrod

  v. Burns, 427 U.S. 347, 373 (1976) (plurality)); Nelson v. NASA, 530 F.3d 865, 882 (9th Cir.

  2008) (“[u]nlike monetary injuries, constitutional violations cannot be adequately remedied

  through damages and therefore generally constitute irreparable harm.”) This principle holds

  especially true in the present circumstances, in which non-speculative questions regarding the

  adequacy of a core constitutional process are implicated. See, e.g., Marks v. Stinson, 19 F.3d 873,

  878 (3d Cir. 1994) (finding that plaintiffs, and “even entire state[s],” suffer irreparable injury

  when right to free and fair elections is violated).

C.       THE BALANCE OF EQUITIES AND THE PUBLIC INTEREST SUPPORT
         PRELIMINARY RELIEF

         The balance of equities and the public interest also support preliminary relief. Here, the

  Senate, the Supreme Court, the Constitution, and the public interest in an open government, are

  all being harmed by an unnecessarily swift and secretive confirmation process. The present rush

  to confirm the nominee serves no offsetting public interests.

         The President will be able to nullify the Senate’s Constitutional duty to give advice and

  consent if he or she can cherry-pick which documents to produce. Then-Senator and now-

  Attorney General Sessions explained the importance of a fulsome record in 2010, when he noted,

  “[T]he public record of a nominee [there, Elena Kagan] to such a lifetime position as Justice on

                                                    31
        Case 1:18-cv-02226-ABJ Document 5-1 Filed 10/03/18 Page 38 of 41



the Supreme Court is of such importance that we cannot go forward without these documents. I

hope we will get those in a timely fashion. If not, I think we will have no choice but to ask for a

delay in the beginning of the hearings.” 156 Cong. Rec. 79 (2010). As described above, the

Senate received the full public record of Justice Kagan. It has not, however, received close to

this nominee’s full public record. Yet, unlike when Justice Kagan was nominated, the Senate is

willing to “go forward without these documents.”

       Unless the Court grants the requested temporary restraining order, the current course will

weaken the Senate as an institution and undermine the check and balance on the presidential

appointment power that Hamilton contemplated in the Federalist No. 76. Speaking on the Senate

floor four years ago, Senator Orrin Hatch, who is a senior member of the Judiciary Committee,

said that “From our right to debate and amend through regular order, to our role giving advice

and consent to the President’s nominees, the Senate has emasculated itself. By doing so, we only

abandon our responsibilities, discard our authorities, and lay ourselves prostrate before a

politically destructive President.” Senator Orrin Hatch Press Releases, Hatch: Restore the

Senate to the World’s Greatest Deliberative Body (July 22, 2014), available at

https://www.hatch.senate.gov/public/index.cfm/2014/7/hatch-restore-the-senate-to-the-world-s-

greatest-deliberative-body. The type of “lay[ing] ourselves prostrate” before the President of

which Senator Hatch warned is happening now.

       Damage likewise will be done to the Supreme Court as an institution. Part of the value of

the Advice and Consent Clause is to give the public confidence that the persons selected to fill

important roles have been fully vetted. Steven Friedland, “Advice and Consent” in the

Appointments Clause: From Another Historical Perspective, 65 Duke L.J. 173, 177-78, 190

(2015) (“Public hearings eliminate the shadow of secrecy and the obvious pale of cronyism,



                                                 32
        Case 1:18-cv-02226-ABJ Document 5-1 Filed 10/03/18 Page 39 of 41



where exposure of bias and corruption is more likely to occur than if a confirmation was based

on only a unilateral nomination and approval by the same branch.”; “The new public nature [of

the appointments process] is generally a positive development, bringing the appointments

process to people across the country in considerable numbers. In some ways, the expanded

scrutiny has generated more dialogue and transparency.’). The public interest suffers when

elected leaders are unable to do what their constituents elected them to do: vet and deliberate on

a nominee who will serve a lifetime appointment and be entrusted with critical decisions

affecting the rights and lives of the members of the public.

       Finally, the wholesale invocation of executive privilege and over-designation of

documents as “committee confidential” on behalf of President Trump guarantees that the public

itself is kept wholly in the dark regarding a multitude of information regarding the nominee.

“’[T]he public. . . has a right to every man’s evidence,’” and “exceptions to the demand for every

man’s evidence are not lightly created nor expansively construed, for they are in derogation the

search for the truth.” United States v. Nixon, 418 U.S. 683, 709 (1974) (quoting Branzburg v.

Hayes, 408 U.S. 665, 688 (1972)). The unprecedented volume of information that is being

withheld from public view flies in the face of the public’s democratic interest in information

about government actors (or, in this case, someone nominated to assume a seat on the nation’s

highest court). As explained by Justice Douglas,

       The generation that made the nation thought secrecy in government one of the
       instruments of Old World tyranny and committed itself to the principle that a
       democracy cannot function unless the people are permitted to know what their
       government is up to.

EPA v. Mink, 410 U.S. 73, 105 (1973) (Douglas, J., dissenting) (quoting HENRY STEELE

COMMAGER, THE NEW YORK REVIEW OF BOOKS 7 (Oct. 5, 1972).




                                                33
           Case 1:18-cv-02226-ABJ Document 5-1 Filed 10/03/18 Page 40 of 41




           It also goes without saying that the public has an interest in preserving respect for the

Constitution. The government and the public have no legitimate interest in carrying out

unconstitutional procedures. See United Stares      i’.   U.S. Coin & Cuirencv, 401 U.S. 715. 726

(1971).

           Arrayed against these public interests is presumably the public interest in an expeditious

appointment process. But Defendants have offered no justification why Judge Kavanaugh’s

confirmation must take place before the National Archives releases his records. Defendant

Grassley himself has rejected the idea that filling a vacant seat on the SLipreme Court is a matter

which cannot be temporarily delayed As he noted. “[TJhe court can deal with a vacancy and

corninue its work. It can order a case to be reargued after the vacancy is tilled. It can reschedule

a case for a later time. It can reach an evenly divided decision and resolve the issue another day.”

Charles Grassicy, Sky Won’t Fall With One Less Justice. DES MOINES REGISTER (Apr. 10. 2016).

                                         VI. CONCLUSION

          For the foregoing reasons, Plaintiff’s Motion for Temporary Restraining Order should be

granted.

Dated this 2th day of October. 2018.

                                                                             SUBMITTED,




                                                           Kristen Clarke (D.C. Bar #973885)
                                                           Jon Greenbaum (D.C. Bar #489887)
                                                           Samuel Weiss* (NY Bar #5383229)
                                                           LAWYERS’ COMMITTEE FOR CIVIL
                                                           RIGHTS UNDER LAW
                                                           1500 K St. NW
                                                           Suite 900
                                                           Washington, DC 20005


                                                   34
Case 1:18-cv-02226-ABJ Document 5-1 Filed 10/03/18 Page 41 of 41



                                    (202) 662-8600
                                    kclarke@lawyerscommittee.org

                                     * Member of the NY bar only; practicing in
                             the District of Columbia under the supervision of
                             members of the D.C. Bar while application for D.C.
                             Bar membership is pending. Pro hac vice motion to
                             be submitted.

                                    Cyrus Mehri (D.C. Bar # 420970)
                                    U.W. Clemon (D.C. Bar # AL0013)
                                    Michael D. Lieder (D.C. Bar # 444273)
                                    Joanna K. Wasik (D.C. Bar # 1027916)
                                    MEHRI & SKALET, PLLC
                                    1250 Conn. Ave., NW
                                    Suite 300
                                    Washington, DC 20036
                                    (202) 822-5100
                                    cmehri@findjustice.com




                               35
Case 1:18-cv-02226-ABJ Document 5-2 Filed 10/03/18 Page 1 of 8
Case 1:18-cv-02226-ABJ Document 5-2 Filed 10/03/18 Page 2 of 8
Case 1:18-cv-02226-ABJ Document 5-2 Filed 10/03/18 Page 3 of 8
Case 1:18-cv-02226-ABJ Document 5-2 Filed 10/03/18 Page 4 of 8
Case 1:18-cv-02226-ABJ Document 5-2 Filed 10/03/18 Page 5 of 8
Case 1:18-cv-02226-ABJ Document 5-2 Filed 10/03/18 Page 6 of 8
            Case 1:18-cv-02226-ABJ Document 5-2 Filed 10/03/18 Page 7 of 8



Senate on the nominee will be irrevocably deficient. In effect, the executive has stripped the

Senate of a constitutionally meaningful vote under Article II, Section 2, Clause 2.

          25.    The fact that a Supreme Court Justice is a lifetime appointment that cannot later

be reversed by the legislature, executive, or judiciary, other than through the impeachment

process, magnifies the harm that Defendants have wrought.

          26.    I have tried to overcome the obstacles created by the executive branch to the very

limited extent possible. Because I am not a member of the Judiciary Committee, I am unable to

review the contents of the documents designated as “Committee Confidential” without taking

cumbersome steps. I set up a meeting to review documents designated as “Committee

Confidential.” I had to go to the room where they were stored, and could not make copies,

preventing me from reviewing documents elsewhere. I could not use one of my staff members,

let alone an expert, to help me with the review. I reviewed documents for several hours in that

room, where I was allowed to take handwritten notes. It was a miniscule percentage of the

universe of documents. I am not allowed to discuss what I saw with anyone other than another

Senator or a Judiciary Committee staffer, so that I was unable to gain experts’ insights into the

significance of the document or share my views on those documents with the public.

Furthermore, given the very limited time that I and other Senators have, the inability to allow staff

or other individuals to review those documents limits how thorough any review of the documents

can be.

          27.    I am also concerned that, without the Senate’s having access to a plenary record

regarding the nominee, the public is losing faith in the advice and consent process and the

Senate’s ability to adequately fulfill its constitutional role.




                                                     7
Case 1:18-cv-02226-ABJ Document 5-2 Filed 10/03/18 Page 8 of 8
              Case 1:18-cv-02226-ABJ Document 5-3 Filed 10/03/18 Page 1 of 7



                               IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF COLUMBIA




JEFF MERKLEY,

                  Plaintiff,
                                                        No. 17-cv-255 (TSC)
                  v.
                                                        Electronically Filed
DONALD J. TRUMP et al.,
                                                        Hon. Amy Berman Jackson
                  Defendants.




                                        PROPOSED ORDER

         The Court has reviewed Plaintiff’s Motion for Temporary Restraining Order and all

papers submitted in support of or in opposition to the motion and conducted such proceedings as

appropriate given the time constraints in this matter. Based upon this review, the Court finds that

the plaintiff has satisfied the standards for issuance of the temporary restraining order set out

below.

         The Court makes the following findings of fact and conclusions of law based on the

current record:

         1.       This action was filed on September 26, 2018 by Plaintiff, Senator Jeff Merkley

of Oregon. The Defendants are President Donald Trump, Leader Mitch McConnell and

Chairman Charles Grassley, private lawyer William Burck, the Secretary and Sergeant of

Arms of the Senate, and the National Archives.

         2.       On October 2, 2018, Plaintiff filed a motion for a temporary restraining order

against Defendants and sought associated declaratory relief.
             Case 1:18-cv-02226-ABJ Document 5-3 Filed 10/03/18 Page 2 of 7



        3.       To obtain a temporary restraining order, a party must show that (1) it is likely

to succeed on the merits; (2) it is likely to suffer irreparable harm in the absence of preliminary

relief; (3) the balance of equities tips in its favor; and (4) the injunction is in the public interest.

As described below, Plaintiff has shown each of these four elements.

        Likelihood of Success on the Merits

        4.       Article II, Section 2 of the United States Constitution states that the President

“shall nominate, and by the Advice and consent of the Senate, shall appoint… Judges of the

[S]upreme Court.” The common current phrase for advice and consent is “with the deliberation

and approval of the Senate.”

        5.       The Senate’s paramount constitutional duty in the course of providing advice and

consent is to satisfy itself that the nominee is fully qualified by virtue of education, experience,

integrity and character to receive a lifetime appointment based upon the review of a complete

record. See Charles Mathias, Jr. Advice and Consent: The Role of the United States Senate in

the Judicial Selection Process, 54 U. Chi. L. Rev. 200, 206-07 (1987).

        6.       Plaintiff has alleged in the Complaint three acts of deliberate and substantial

interference by the executive branch into the U.S. Senate’s advice and consent constitutional

duties with respect to the current nomination for the vacancy on the United States Supreme

Court. Plaintiff seeks relief through a temporary restraining order as to two of them.

        7.       Through a declaration, copies of documents, and news media reporting, Plaintiff

has presented evidence that the executive branch outsourced the professional, neutral process of

collecting and producing documents for a Supreme Court nominee from the National Archives to

a private attorney, William Burck. Mr. Burck’s role is not only unprecedented, but rife with

conflicts of interests. Mr. Burck informed the Chairman of the U.S. Senate Judiciary Committee



                                                    2
            Case 1:18-cv-02226-ABJ Document 5-3 Filed 10/03/18 Page 3 of 7



Charles Grassley and his committee members that the White House and the Department of

Justice had decided to withhold, based on executive privilege, over 100,000 pages responsive to

the Committee’s requests for certain documents from the period when the nominee served as an

associate counsel and senior associate counsel under former President George W. Bush.

Defendant Burck and/or other officials acting at the request of President Trump failed to produce

a privilege log or similar document that would permit evaluation of the legitimacy of the

withholding of the documents on the basis of the sweeping and broad invocation of executive

privilege. Defendant Trump also failed to indicate the basis for failing to disclose documents

concerning the nominee’s tenure as Staff Secretary under former President George W. Bush.

       8.       It is unprecedented for the executive branch to invoke executive privilege as a

basis for withholding a large percentage of documents sought by the Senate Judiciary Committee

in the course of exercising its advice and consent duties. And the involvement of Defendant

Burck, a private attorney, in the process exacerbates the suspect nature of the process used to

determine which documents would be withheld based on executive privilege.

       9.       Plaintiff has shown a probability of prevailing on the merits that the Defendant

Trump and Defendant Burck may not engage in such an unprecedented attempt to withhold

documents based on executive privilege without Defendant Trump producing a privilege log or

similar document identifying the withheld documents and the bases for the withholding. As with

privilege logs produced in litigation, any such logs should contain sufficient information that the

propriety of the withholding can be determined based on the information in the log.

       10.      Defendant Burck also informed the Chairman of the Senate Judiciary Committee

and his committee members that about 147,000 pages of documents responsive to the

Committee’s requests for certain documents from the period when the nominee served as an



                                                 3
            Case 1:18-cv-02226-ABJ Document 5-3 Filed 10/03/18 Page 4 of 7



associate counsel and senior associate counsel under President George W. Bush had been

designated as “Committee Confidential.” Plaintiff, like other Senators who are not on the

Judiciary Committee, has extremely limited access to the documents and may not use them to

influence the thinking of other Senators or the public about the current nominee.

       11.      It also is unprecedented for the executive branch to designate such a large volume

of otherwise relevant documents as “Committee Confidential.”

       12.      Plaintiff has shown a probability of success on the merits that the Defendants may

not engage in such sweeping use of “executive privilege” claims and “Committee Confidential”

designations without Plaintiff having an opportunity to, at minimum, review the privilege log

and assess the validity of the designations.

       13.      Plaintiff has established he has standing by showing that he has suffered injury in

fact with a concrete injury that is not hypothetical, that derives from the defendants’ conduct, and

is redressable. See Lujan v Defenders of Wildlife, 504 U.S. 555(1992). Senator Merkley has

suffered personal injuries as well as an institutional injury of the nature cognizable under

Coleman v. Miller, 307 U.S. 433 (1939). See also Blumenthal v. Trump, 2018 U.S. Dist. LEXIS

167411 (D.D.C. 2018). The courts have authority to resolve disputes such as this one over the

separation of powers. Marbury v. Madison, 5 U.S. 137 (1803); see also Comm. On Oversight &

Gov’t Reform v Holder, 979 F. Supp. 1, 12 (D.D.C. 2013) (“the final word would elevate and

fortify the executive branch at the expense of the other institutions that are supposed to be its

equal.”).

       Plaintiff Will Suffer Immediate, Irreparable Harm If a TRO Is Not Granted




                                                  4
            Case 1:18-cv-02226-ABJ Document 5-3 Filed 10/03/18 Page 5 of 7



        14.     If a TRO is not granted, Defendants will likely commence with a vote on the

nominee within the next few days, thereby denying Plaintiff the opportunity to resolve the

constitutional issues raised in his complaint.

        15.     The Plaintiff is more prejudiced by the Defendants’ actions than are members of

the Senate Judiciary Committee. They can review a limited number of documents that were

designated as “Committee Confidential,” which he cannot effectively do.

        16.     If a TRO is not granted, the Plaintiff will lose the ability to use the full public

record to try to persuade other Senators to adopt his position on the current nominee. The

Plaintiff will not have the benefit of a full record in communicating with his constituents about

this nomination which, as with all Supreme Court nominations, is a matter of great public

interest.

        17.     If a TRO is not granted, the Senate’s ability to hold a constitutionally meaningful

vote on the current nominee will be nullified as a result of the inability of Plaintiff and other

Senators to properly fulfill their advice and consent duties.

        The Balance of Equities and the Public Interest

        18.     President Trump has nominated Judge Kavanaugh for a lifetime appointment on

the nation’s highest court. The high nature of the position for which he has been nominated

makes it important that Senators have all relevant information before them prior to making a

decision.

        19.     Without entry of the requested TRO, a precedent will be established permitting a

president and his/her designees inside the executive branch from withholding documents based

on executive privilege that the Senate regularly and routinely seek in fulfilling its advice-and-

consent role without providing a privilege log or other meaningful information to help assess or



                                                   5
            Case 1:18-cv-02226-ABJ Document 5-3 Filed 10/03/18 Page 6 of 7



check the appropriateness of the withholding. This will permanently impair the ability of the

Senate to act as an effective check on the President’s appointment authority.

       20.      In a few short weeks, the National Archives, which has been a neutral arbiter of

the release of relevant documents regarding Supreme Court nominees for over fifty years, will

have completed their review and be prepared to release the nominee’s documentary record

requested by Defendant Grassley. The impending disclosure of documents by the National

Archives can help Plaintiff and the Senate fulfill their advice and consent obligation.

       The Temporary Restraining Order

       The Court grants Plaintiff’s request for relief as follows:

       a.       Defendant Trump shall promptly provide a document identifying the materials

withheld individually or by reasonably precise categories with sufficient detail for the parties and

the Court to ascertain whether the executive privilege designation was properly asserted as to

each document or category of documents. This document should be in the form of a privilege

log, such as often prepared during discovery in civil litigation. The presumption shall be in favor

of production of documents and the burden of establishing privilege is on Defendant Trump. If

during the course of preparing this document Defendants determine that any documents were

erroneously withheld, they shall immediately produce them to the United States Senate. If,

based on information reflected on the privilege log, the Plaintiff challenges any of the

designations, the Court will determine if the challenged documents have been misclassified.

       b.       The Plaintiff, one member of his staff, and his counsel in this litigation may have

reasonable access to the documents designated as “Committee Confidential.” The parties shall

promptly work out reasonable safeguards to prevent any disclosure of confidential material. If




                                                 6
            Case 1:18-cv-02226-ABJ Document 5-3 Filed 10/03/18 Page 7 of 7



the Plaintiff challenges any of the designations, the Court will determine if the challenged

documents have been misclassified.

       c.       All parties shall be available for a Rule 16 pretrial conference on October __,

2018. The parties shall meet and confer before then concerning the matters to be covered in a

Rule 16 conference and the matters identified in Fed. R. Civ. P. 26(f).

       d.       Defendants would not be substantially injured by issuance of the limited

temporary restraining order set forth above. Accordingly, the Court concludes that payment of a

security by Plaintiff pursuant to Fed. R. Civ. P. 65(c) is unnecessary at this time.

       e.       Nothing herein prevents Plaintiff from seeking further relief if he is dissatisfied

with the actions taken by the Senate.

       f.       The findings and conclusions above are solely for the purposes of the motion for a

temporary restraining order and shall not be law of the case in subsequent proceedings, if any, in

this matter.

       So ordered.



__________________________                     ________________________________________
                                               Judge Amy Berman Jackson, U.S. District Court




                                                  7
